TDCJ Offender Details                                                                            Page 1 of2

                                                                                    60,loS3-o~
                                                             m   iittil:t.Jmg   Iii    New Offender Search




 Offender Information Details
   Return to Search list



 SID Number:                                04538355

 TDCJ Number:                               01905515

 Name:                                      PORTER,ORVIS WAYNE

 Race:                                      B

 Gender:.                                   M
 DOB:                                       1974-04-24

 Maximum Sentence Date:                     2020-12-19

 Current Facility:                          PACK I

 Projected Release Date:                    2020-12-19

 Parole Eligibility Date:                   2012-02-16

 Offender Visitation Eligible:              YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEIDULED RELEASE:

 Scheduled Release Date:                  Offender is not scheduled· for release at this time.

 Scheduled Release Type:                  Will be determined when release date is scheduled.

 Scheduled Release Location:              Will be determined when release date is scheduled.



 , ,Parole Review Information .

 Offense History:
   Offense
    Date
                       Offense         Se~~~~ce   County Case No.
                                                                           Sentence (YY-
                                                                             MM-DD)
              i                    I              I      I             I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04538355                  7/28/2015